Citation Nr: 0501642	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-36 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During a July 2004 travel board hearing, the veteran 
submitted additional evidence in the form of treatment 
records and lay statements to support his claim.  The 
transcript indicates that the veteran elected not to waive 
initial consideration of the evidence by the RO and a 
statement to that effect from the veteran's representative is 
associated with the file.  Hence, the Board is precluded from 
rendering a decision prior to the RO's consideration of the 
evidence.  

While the Board cannot consider the evidence for the purpose 
of rendering a decision, it does observe that the veteran is 
entitled to a VA examination based on evidence of an injury 
in service and current treatment for a left knee disorder.  

Furthermore, the veteran testified that he received 
employment physical examinations in 1978 or 1979 by the 
Southern California Rapid Transit District (now known as the 
Los Angeles County Metropolitan Transportation Authority), 
and in 1987 by Riverside County, California Sheriff's 
Department.  The RO should make efforts to obtain these 
examination reports.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
ask him to either submit physical 
examination reports from Riverside County 
Sheriff's Department and the Southern 
California Rapid Transit District, or 
provide the appropriate information and 
signed authorizations to permit VA to 
obtain them.  Thereafter, the RO must 
attempt to secure the records.  If any of 
the requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

2.  After the above development has been 
completed, to the extent possible, the 
veteran should be afforded an orthopedic 
VA examination with a physician to 
determine the nature and etiology of any 
current left knee disorder.  The 
physician must review all pertinent 
documents in the claims folder.  The 
physician must indicate if there is any 
diagnosable pathology associated with the 
veteran's left knee pain.  If so, he or 
she must opine whether it is at least as 
likely as not that the diagnosed left 
knee disorder is related to service, to 
include the above referenced treatment 
associated therewith.  The physician must 
set forth in detail all findings that 
provide the basis for the opinion.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
this claim.

4.  If additional evidence or information 
received triggers a need for further 
development, then such development should 
be undertaken.  Thereafter, the RO should 
prepare a new rating decision and 
readjudicate the claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


